ORDER.
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.
The determination of the Tax Court that the petitioners realized ordinary income in 1954 when they repossessed real estate (which they had sold in 1952 after owning the same for more than six months) under mutual agreement with the vendee that the contract of sale was not to be carried out, and that they were to retain that part of the purchase price which had already been paid them, is affirmed upon the opinion of Judge Norman O. Tietjens of the Tax Court of the United States. T. C. Memo-1959-231, December 11, 1959.